 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)

 Stern, Lavinthal & Frankenberg, LLC
 105 Eisenhower Parkway, Suite 302
 Roseland, New Jersey 07068-0490
 Telephone Number (973) 797-1100
 Facsimile Number (973) 228-2679
 Email: mcozzini@sternlav.com
 Attorneys for Creditor, Cenlar as servicer for
 CitiMortgage, Inc.
 By: Maria Cozzini, Esq.

 In Re:                                                     Judge: Jerrold N. Poslusny, Jr., Chief
                                                            U.S.B.J.
     Warren J Cooper and Marcianne Cooper
                                                            Chapter 13
                           Debtor(s).
                                                            Case No.: 19-30569-JNP

                                        NOTICE OF APPEARANCE

      Please take notice that in accordance with Fed. R. Bankr. P. 9010(b) the undersigned enters

an appearance in this case on behalf of Cenlar as servicer for CitiMortgage, Inc.. Request is

made that the documents filed in this case and identified below be served on the undersigned at

this address:

             ADDRESS:

                  Stern Lavinthal & Frankenberg LLC
                  105 Eisenhower Parkway - Suite 302
                  Roseland, NJ 07068
             DOCUMENTS:

              All notices entered pursuant to Fed. R. Bankr. P. 2002.

              All documents and pleadings of any nature.

DATED: November 15, 2019                                Stern Lavinthal & Frankenberg LLC

                                                        By: /s/ Maria Cozzini
                                                            Maria Cozzini, Esq.
new.8/1/15
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)

 Stern, Lavinthal & Frankenberg, LLC
 105 Eisenhower Parkway, Suite 302
 Roseland, New Jersey 07068-0490
 Telephone Number (973)797-1100
 Telecopier Number (973)228-2679
 Email: mcozzini@sternlav.com
 Attorneys for Secured Creditor, Cenlar as servicer
 for CitiMortgage, Inc.
 By: Maria Cozzini, Esq.

 In Re:                                                   Judge: Jerrold N. Poslusny, Jr., Chief
                                                          U.S.B.J.
 Warren J Cooper and Marcianne Cooper,
                                                          Chapter 13
                        Debtor(s)
                                                          Case No.: 19-30569-JNP

                                 CERTIFICATION OF SERVICE


    1. I, Jennifer Blanchard:
           represent the __________________________ in the above-captioned matter.
           am the secretary/paralegal for Stern, Lavinthal & Frankenberg, LLC, who represents
            the Creditor in the above captioned matter.
           am the _________________ in the above case and am representing myself.
    1. On November 15, 2019, I sent a copy of the following pleadings and/or documents to the
          parties listed in the chart below: Notice of Appearance and Request.
    2. I hereby certify under penalty of perjury that the above documents were sent using the
          mode of service indicated.
                                                          /s/ Jennifer Blanchard
                                                              Jennifer Blanchard
Dated: November 15, 2019
201902165
 Name and Address of Party Served Relationship of Party              Mode of Service
                                       to the Case

 Warren J Cooper                     Debtor                  Hand-delivered
 510 Arndt Avenue                                            Regular mail
 Riverside, NJ 08075                                         Certified mail/RR
 BURLINGTON-NJ                                               E-mail
                                                             Notice of Electronic Filing
 Marcianne Cooper                                           (NEF)
 510 Arndt Avenue                                            Other ______________
 Riverside, NJ 08075                                          (as authorized by the court *)
 BURLINGTON-NJ
 Brad J. Sadek                       Debtor’s Counsel        Hand-delivered
 Sadek and Cooper                                            Regular mail
 1315 Walnut Street                                          Certified mail/RR
 Ste 502                                                     E-mail
 Philadelphia, PA 19107                                      Notice of Electronic Filing
                                                            (NEF)
                                                             Other ______________
                                                              (as authorized by the court *)
 Isabel Balboa, Esq.,                Trustee                 Hand-delivered
 Cherry Tree Corporate Center                                Regular mail
 535 Route 38, Suite 580                                     Certified mail/RR
 Cherry Hill, NJ 08002                                       E-mail
                                                             Notice of Electronic Filing
                                                            (NEF)
                                                             Other ______________
                                                              (as authorized by the court *)
                                                             Hand-delivered
                                                             Regular mail
                                                             Certified mail/RR
                                                             E-mail
                                                             Notice of Electronic Filing
                                                            (NEF)
                                                             Other ______________
                                                              (as authorized by the court *)
*May account for service by fax or other means as authorized by the court through the issuance
of an Order Shortening Time.
